Title: To Thomas Jefferson from Benjamin Vaughan, [ca. 14 June 1789]
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear Sir
[ca. 14 June 1789]

I have not been able to find Sir Joseph Banks at home, and I am unable to attend the meeting of the African Association tomorrow; so that Lediard must remain in suspence.
I have sent an old copy of the Corn Report, and a number of the R[epositor]y for your acceptance by Mr. Fombelle. If you have the latter, please to send it to Mr. Stewart. I have sent the Abbé Morellet our best account of Botany Bay (Capt. Tench’s), who will give you the perusal of it, should you not have read it.
If the clergy and nobility will not coalesce with the Tiers Etat, will they coalesce with each other, and form one house as with us? This would be a popular gain.
The late royal duel being so much in earnest, and the town feeling resentment at the Duke’s conduct in giving no explanation, seem new marks of the temper of the times.
There is nothing philosophical that is new that I have not before mentioned.

I have the honor to be (in great haste) with great respect & regard, Dear sir, Your most obedt. & most humble servt.,

Benjn. Vaughan

